DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  The amendments filed on 3/7/22 have been entered. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
First, it should be noted that the “list of portions of the brain” of the last clause, need not be the same as the “brain areas” of the “identifying” clause. Second, note that brain areas that are narrower meet broader brain areas, in terms of claim interpretation. Third, associations of cognitive tasks (e.g. attention, memory, verbal function, motor function) to brain areas, including the frontal lobes, the occipital lobe, are well known in art as this has been the subject of decades of neuroscience research. For example, it is well known that Broca’s area, located in the left inferior frontal gyrus of the left frontal lobe, is associated with motor speech function. This is almost tautological, akin to an association of renal function to kidneys. In Applicant’s own disclosure, these associations (cognitive task to brain area) are not presented as something new, but as something that is based on existing data from such studies (par. 351). Fourth, any time an EEG is taken, it is derived from electrodes placed in positions of the scalp that correspond to brain areas including the claimed areas (e.g. F3, F4, O1, O2 positions). Thus, EEGs (or fMRIs or PET) are themselves maps that correlate what the user is doing to the claimed brain areas. Thus, the claims would cover: a) merely monitoring the subjects in Jimison with any type of EEG or fMRI etc., or b) merely including a nominal categorization between the tested cognitive tasks and associated brain areas including the claimed areas (e.g. merely naming the verbal tasks of Jimison as verbal/left frontal lobe, or the visual memory as visual/occipital, or planning tasks as planning/right frontal lobe, in addition to the other areas with known associations). Thus, there are multiple ways the breadth of the scope of these claims can be met. 
In the interest of advancing prosecution, Gordon is used for its explicit teachings of associating cognitive tasks to brain areas including the frontal lobes, and the occipital lobe.   
Claim Objections
Claims 1-20 are objected to because of the following informalities:  1) in Claims 1, 8 and 18, the “brain areas comprising:” should be “the brain areas comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL by Jimison et al., Embedded Assessment of Cognitive Performance Elders’ Use of Computer Games in a Residential Environment, Proceedings of the Workshop on the Cognitive Science of Games and Gaming, 2006 (on record 3/15/2017 in parent case 12/343,305, 6 pages), in view of US 20070065795 by Erickson and US 20050273017 by Gordon.

Regarding claim 1, Jimison teaches a method, comprising: 
recording, via a processor, interaction of a user with a plurality of software programs (Fig. 7, page 4, col. 2, par. 3; Sections: Measuring Cognitive Dimensions within Computer Game Play, Software Architecture for Cognitive Monitoring: recording interaction of the user with multiple software, including games, conventional applications, browsers etc.); 
identifying, via the processor, for each software program in the plurality of software programs, a mapping of the software program to a cognitive task, resulting in a plurality of cognitive mappings (page 4, col. 2, par. 4; Section: Measuring Cognitive Dimensions within Computer Game Play: the cognitive tasks associated with each software is part of the assessment; also see software to cognitive task mapping on Fig. 7; See Fig. 1, 3, 4: examples of specialized games designed to use different cognitive abilities); 
generating, via the processor and based on the interaction of the user and the plurality of cognitive mappings, a list of cognitive tasks performed by the user in interacting with the plurality of software programs (page 4, col. 2, par. 4; Section: Measuring Cognitive Dimensions within Computer Game Play: the cognitive tasks associated with each software and involved in the interactions are assessed); 
and generating, via the processor and based on the list of cognitive tasks, a list of cognitive abilities of the user used during the interaction of the user with the plurality of software programs (Section: Software Architecture for Cognitive Monitoring: Monitoring verbal fluency, motor speed, attention, planning, memory that were used during the interaction, to deduce cognitive state and provide feedback).
Jimison does not explicitly disclose identifying, via the processor, for each cognitive task in the list of cognitive tasks, a mapping of the cognitive task to brain areas associated with the cognitive task, resulting in a plurality of brain mappings, and generating, via the processor and based on the plurality of brain mappings, a list of portions of the brain of the user used during the interaction of the user with the plurality of software programs. However, Erickson teaches analyzing the interaction of a user with different media to determine which portions of the brain were involved during the interaction, so as to optimize the use of different portion of the brain during future interactions (e.g. abstract, par. 17-19, 29-32). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate brain mappings for the cognitive abilities/tasks and track which areas of the brain were used during the interactions, in a method according to the teachings of Jimison, as taught by Erickson, in order to predictably track the areas of brain activity and to promote whole brain training, as taught by Erickson (e.g. par. 20, 32).
Jimison does not explicitly teach that the brain areas in the step of “identifying” comprise the left frontal lobe, the right frontal lobes, and the occipital lobe. However, associations of cognitive tasks, such as those taught by Jimison (e.g. Fig. 7: verbal fluency, motor speed, attention, planning, memory etc.) to brain areas including the frontal lobes and occipital lobes, and more specific areas therein that would anticipate said lobes, are well known in the art. After all, Applicant does not present in their disclosure that they invented these associations or derivations thereof. Instead, Applicant uses known data for said associations (par. 351). Furthermore, it was well known in the art to attribute cognitive tasks to brain areas including the left and right frontal lobes, and the occipital lobe, and one such example is taught by Gordon, who teaches associating a variety of cognitive task specific tests and with the brain areas activated, including the frontal lobes and the occipital lobe, using EEG with electrodes positioned in each of said areas (e.g. par. 149, 182, 213). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to conduct cognitive task specific tests and associate the tasks to brain areas including the frontal lobes, and the occipital lobe in a method according to the teachings of Jimison, as taught by Gordon, in order to predictably analyze cognitive state of the subject, and/or to create a general database and tool for such analyses, which is taught as desirable by Gordon (e.g. par. 2-3). 
More broadly, the claims would also be met by simply adopting the teachings of Gordon for: a) recording EEG on subjects performing cognitive tasks in Jimison, and b) categorizing the cognitive tasks recorded by Jimison into brain areas, according to known databases, such as those obtained by Gordon. In a), it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to simply record EEG with electrodes including the standard positions of F3 (left frontal), F4 (right frontal) and O1 or O2 (occipital) in a method according to the teachings of Jimison, as taught by Gordon, in order to predictably study brain activity during the tests and to predictably determine which areas of the brain are activated. The mere use of electrodes at the standardized EEG positions would meet the claims, as the EEG data itself during such cognitive task specific tests/games (as taught by Jimison or Gordon) is an association and identification of a brain area including the frontal lobes, and occipital lobe to the cognitive tasks performed. In b), it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to assign the cognitive tasks recorded in a method according to the teachings of Jimison to brain areas including the frontal lobes, and occipital lobe, based on known associations of the recorded cognitive tasks to brain areas, such as those taught as being obtained in Gordon, as this would only amount to predictably categorizing a physiological function to a body part, in this case, a cognitive task to a brain area, as taught by Gordon.    
	
Regarding claims 2-5, Jimison as modified in Claim 1 teaches the method of claim 1, further comprising: generating a recommendation for the user for future activity based upon the list of portions of the brain, wherein the recommendation is further based on at least one goal established by the user, wherein the recommendation is further based a history of the user, further identifying, via the processor, a deficiency in exercising a portion of the brain of the user based upon the list of portions of the brain and the history of the user, wherein the recommendation is further based upon the deficiency (e.g. Jimison, Fig. 7, Section: Software Architecture for Cognitive Monitoring; Erickson, par. 19-20).  
	Regarding claims 6-7, Jimison as modified in Claim 1, wherein the plurality of software programs comprises a text messaging program and a web browser (e.g. Jimison Fig. 7: email, web browsing).

Regarding claims 8 and 15, Jimison discloses a system comprising: 
	a processor; and a computer-readable storage medium having instructions stored thereon which, when executed by the processor (See Section: Software Architecture for Cognitive Monitoring), cause the processor to perform operations comprising: 
recording interaction of a user with a plurality of software programs (Fig. 7, page 4, col. 2, par. 3; Sections: Measuring Cognitive Dimensions within Computer Game Play, Software Architecture for Cognitive Monitoring: recording interaction of the user with multiple software, including games, conventional applications, browsers etc.);  
 identifying for each software program in the plurality of software programs, a mapping of the software program to at least one cognitive task, resulting in a plurality of cognitive mappings (page 4, col. 2, par. 4; Section: Measuring Cognitive Dimensions within Computer Game Play: the cognitive tasks associated with each software is part of the assessment; also see software to cognitive task mapping on Fig. 7; See Fig. 1, 3, 4: examples of specialized games designed to use different cognitive abilities); 30Attorney Docket No. 139674.503794 
generating, based on the interaction of the user and the plurality of cognitive mappings, a list of cognitive tasks performed by the user in interacting with the plurality of software programs (page 4, col. 2, par. 4; Section: Measuring Cognitive Dimensions within Computer Game Play: the cognitive tasks associated with each software and involved in the interactions are assessed);
and generating, via the processor and based on the list of cognitive tasks, a list of cognitive abilities of the user used during the interaction of the user with the plurality of software programs (Section: Software Architecture for Cognitive Monitoring: Monitoring verbal fluency, motor speed, attention, planning, memory that were used during the interaction, to deduce cognitive state and provide feedback).
Jimison does not explicitly disclose the instructions including identifying for each cognitive task in the list of cognitive tasks, a mapping of the cognitive task to brain areas associated with the cognitive task, resulting in a plurality of brain mappings, and generating, based on the plurality of brain mappings, a list of portions of the brain of the user used during the interaction of the user with the plurality of software programs. However, Erickson teaches analyzing the interaction of a user with different media to determine which portions of the brain were involved during the interaction, so as to optimize the use of different portion of the brain during future interactions (e.g. abstract, par. 17-19, 29-32). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate brain mappings for the cognitive abilities/tasks and track which areas of the brain were used during the interactions, in a system according to the teachings of Jimison, as taught by Erickson, in order to predictably track the areas of brain activity and to promote whole brain training, as taught by Erickson (e.g. par. 20, 32).
Jimison does not explicitly teach that the brain areas in the step of “identifying” comprise the left frontal lobe, the right frontal lobes, and the occipital lobe. However, associations of cognitive tasks, such as those taught by Jimison (e.g. Fig. 7: verbal fluency, motor speed, attention, planning, memory etc.) to brain areas including the frontal lobes and occipital lobes, and more specific areas therein that would anticipate said lobes, are well known in the art. After all, Applicant does not present in their disclosure that they invented these associations or derivations thereof. Instead, Applicant uses known data for said associations (par. 351). Furthermore, it was well known in the art to attribute cognitive tasks to brain areas including the left and right frontal lobes, and the occipital lobe, and one such example is taught by Gordon, who teaches associating a variety of cognitive task specific tests and with the brain areas activated, including the frontal lobes and the occipital lobe, using EEG with electrodes positioned in each of said areas (e.g. par. 149, 182, 213). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to conduct cognitive task specific tests and associate the tasks to brain areas including the frontal lobes, and the occipital lobe in a method according to the teachings of Jimison, as taught by Gordon, in order to predictably analyze cognitive state of the subject, and/or to create a general database and tool for such analyses, which is taught as desirable by Gordon (e.g. par. 2-3). 
More broadly, the claims would also be met by simply adopting the teachings of Gordon for: a) recording EEG on subjects performing cognitive tasks in Jimison, and b) categorizing the cognitive tasks recorded by Jimison into brain areas, according to known databases, such as those obtained by Gordon. In a), it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to simply record EEG with electrodes including the standard positions of F3 (left frontal), F4 (right frontal) and O1 or O2 (occipital) in a method according to the teachings of Jimison, as taught by Gordon, in order to predictably study brain activity during the tests and to predictably determine which areas of the brain are activated. The mere use of electrodes at the standardized EEG positions would meet the claims, as the EEG data itself during such cognitive task specific tests/games (as taught by Jimison or Gordon) is an association and identification of a brain area including the frontal lobes, and occipital lobe to the cognitive tasks performed. In b), it would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention to assign the cognitive tasks recorded in a method according to the teachings of Jimison to brain areas including the frontal lobes, and occipital lobe, based on known associations of the recorded cognitive tasks to brain areas, such as those taught as being obtained in Gordon, as this would only amount to predictably categorizing a physiological function to a body part, in this case, a cognitive task to a brain area, as taught by Gordon.    
	Regarding claims 9-12, 16-19, Jimison as modified in Claims 8 and 15 teaches the system and computer-readable storage medium of claims 8 and 15, further comprising: generating a recommendation for the user for future activity based upon the list of portions of the brain, wherein the recommendation is further based on at least one goal established by the user, wherein the recommendation is further based a history of the user, further identifying, via the processor, a deficiency in exercising a portion of the brain of the user based upon the list of portions of the brain and the history of the user, wherein the recommendation is further based upon the deficiency (e.g. Jimison, Fig. 7, Section: Software Architecture for Cognitive Monitoring; Erickson, par. 19-20).  
Regarding claims 13-14, 20, Jimison as modified in Claim 8 and 15 teaches Claims 8 and 15, wherein the plurality of software programs comprises a text messaging program and a web browser (e.g. Jimison Fig. 7: email, web browsing).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792